DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, line 2, the phrase “denoted ‘A’” is indefinite because it appears to reference a chemical formula with A as an element of the formula, but no formula is present in the claims.
Throughout the claims, the phrase “said element or elements A” is indefinite because claim 16 does not clearly define what “said element” is and how it is different from “elements A”.
In claim 16, line 10, the phrase “the ‘starting suspension’” is indefinite because it lacks antecedent basis in the claims and the meaning of the use of quotations is unclear.
In claim 16, line 11, the phrase “the mass concentration” is indefinite because it lacks antecedent basis in the claims.

In claim 16, line 17, the phrase “the recovery” is indefinite because it lacks antecedent basis in the claims.
In claim 16, line 17, the phrase “the discharge of said three-dimensional microbead mill” is indefinite because it lacks antecedent basis in the claims. 
In claim 16, line 18, the phrase “the ‘final suspension’” is indefinite because it lacks antecedent basis in the claims and the meaning of the use of quotations is unclear.
In claim 16, line 22, the phrase “the drying or shaping” is indefinite because it lacks antecedent basis in the claims.
In claim 16, line 26, the phrase “said crystal, of aluminate” is indefinite because it is unclear how the comma in the phrase should be evaluated.
In claim 16, line 28, the phrase “the calcination” is indefinite because it lacks antecedent basis in the claims.
In claim 24, line 3, the phrase “preferentially ranging from 15 minutes to 3 hours” is indefinite as to whether it is required by the claim.
In claim 27, line 4, the phrase “one of the precursors thereof” is indefinite as to which precursors the claim is referring to.
In claim 28, line 16, the phrase “and or one of the combinations thereof” is indefinite in scope.
Throughout claim 29, the phrase “the precursors thereof” is indefinite as to which precursors the claim is referring to.

In claim 30, the phrase “the liquid phase” is indefinite because it lacks antecedent basis in the claims.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
Mercury “Synthesis of CaAl2O4 from powders: Particle size effect” describes a process for producing CaAl2O4 comprising a step of milling a suspension of 50% by weight of A12O3 and CaCO3 particles in a stoichiometric proportion in water in a three-dimensional ball mill (A12O3, 3 mm) for 15 minutes/cycle. The suspension is calcined at 1350°C in order to obtain the calcium aluminate. The mill operates continuously. See Experimental section.
Mercury does not teach or suggest the claimed feature of “a holding time of equal to or less than 5 min” in step 2.
Conclusion

.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES A FIORITO/            Primary Examiner, Art Unit 1731